Citation Nr: 0521230	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the right foot with deformity, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to special monthly compensation (SMC) on 
account of the need for regular aid and attendance or being 
housebound and/or on account of loss of use of one foot or 
both feet and/or of one hand or both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945 and from August 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
RO which, inter alia, denied entitlement to (SMC) based on 
the need for regular aid and attendance or being housebound.  
The September 2001 rating decision also denied an increased 
rating for the service-connected residuals of a SFW of the 
right foot with deformity, rated as 30 percent disabling.  
However, the September 2001 rating decision increased the 
rating for the service-connected traumatic arthritis of the 
lumbosacral spine to 40 percent.  Although the rating 
decision denied entitlement to increased ratings for the 
veteran's other service-connected disabilities, the veteran 
only disagreed with the determinations as to these 
aforementioned issues.  

In the September 2002 statement of the case, however, the RO 
only addressed the issue of entitlement to SMC.  

The veteran testified at a personal hearing held at the RO, 
before the undersigned Veterans Law Judge, in June 2003.  A 
transcript of the hearing is of record, and it reflects the 
veteran's desire to appeal the issues of entitlement to 
increased ratings for the service-connected traumatic 
arthritis of the lumbosacral spine and the residuals of a SFW 
of the right foot with deformity, in addition to the issue of 
entitlement to SMC.  

As such, the case was remanded by the Board to the RO, via 
the Appeals Management Center (AMC) in March 2004 for 
additional development to include preparation of a statement 
of the case as to the issues of entitlement to increased 
ratings for the service-connected traumatic arthritis of the 
lumbosacral spine and the residuals of a SFW of the right 
foot with deformity.  The Board found that it would be 
inefficient to decide the issue of entitlement to SMC while 
the increased rating claims concerning the right foot and the 
lumbosacral spine remained pending.  

In April 2005, a statement of the case was issued which 
confirmed the denial of entitlement to SMC based on the need 
for regular aid and attendance or being housebound and/or 
based on the loss of use of one foot or both feet and or one 
hand or both hands.  

In May 2005, a statement of the case was issued which 
addressed the issues of entitlement to increased ratings for 
the service-connected traumatic arthritis of the lumbosacral 
spine, and the residuals of a SFW of the right foot with 
deformity.  Later that month, the veteran submitted a VA Form 
9, perfecting his appeal as to the increased rating issues.  

The case was thereafter returned to the Board for further 
appellate action.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected residuals of a SFW of the 
right foot with deformity is severe; but complete loss of use 
of the foot is not shown.  

2.  The veteran's service-connected traumatic arthritis of 
the lumbosacral spine is manifested by severe limitation of 
motion, with flexion of the thoracolumbar spine limited to 10 
degrees and degenerative disc disease; but neither ankylosis, 
nor fractured vertebrae have ever been shown, and there is no 
neurological symptomatology that has been attributed to the 
lumbosacral spine disability.  

3.  The veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected incapacity; his service-connected disabilities are 
not shown to render him unable to care for most of his daily 
personal needs without regular assistance from others or to 
protect himself from the hazards and dangers of his daily 
environment without the assistance of another person.

4.  The veteran is not substantially confined to his home or 
housebound as a result of his service-connected disabilities. 

5.  The preponderance of the medical evidence establishes 
that the veteran retains more use of the right and left 
hands, and the right and left feet than would be possible by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a SFW of the right foot with deformity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5284 (2004).

2.  The criteria for a rating in excess of 40 percent for the 
service-connected traumatic arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5010-5292, 5293 (2002); Diagnostic 
Codes 5010-5242, 5243 (2004).

3.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person are not met.  38 U.S.C.A. §§  1114, 5107, 7104 
(West 2002); 38 C.F.R. § 3.352(a) (2004).

4.  The criteria for an award of special monthly compensation 
on account of being housebound are not met.  38 U.S.C.A. § § 
1114, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).

5.  The criteria for an award of special monthly compensation 
based on loss of use of the hand(s) and/or right or left foot 
have not been met.  38 U.S.C.A. §§ 1114(k), 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.350, 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to higher ratings for the service-connected 
residuals of the SFW to the right foot with deformity and the 
traumatic arthritis of the lumbosacral spine, as well as the 
claim of entitlement to SMC, the Board finds that compliance 
with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letter sent to the veteran in April 2003 
and March 2004, and statements of the case sent to the 
veteran in December 2002 and April 2005 informed him that to 
establish entitlement to SMC, the evidence must show that he 
is in need of regular aid and attendance, or that he is 
housebound, or that he has the loss of use of a hand/hands or 
foot/feet.  The letter sent in March 2004 also informed the 
veteran that to establish entitlement to higher ratings for 
his service-connected disabilities, the veteran must show 
that these disabilities have gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2003 and March 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The April 2003 and March 
2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter did request that 
the veteran submit any evidence in his possession that 
pertained to his claim.  Even though the RO did not 
specifically request the veteran to submit all evidence in 
his possession that pertained to his claim prior to the 
September 2001 rating decision, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment or other records 
in his possession.  As such, the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  The 
veteran was afforded a series of VA examinations in July 2001 
and he provided testimony regarding the severity of his 
claimed conditions and his perceived need for SMC at his 
personal hearing in July 2003.  In a statement received at 
the AMC in May 2004, the veteran indicated that he did not 
have any further evidence to submit in support of his claims.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the September 2001 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Increased Ratings 

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10 (2004).  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A.  Residuals of SFW - Right Foot

The veteran maintains that impairment due to the residuals of 
his SFW to the right foot with deformity is more disabling 
than reflected by the current 30 percent rating.

At a June 2001 examination, provided on a fee basis for VA, 
it was noted that the veteran had a special shoe insert for 
the right lower extremity due to his pes planus deformity and 
residual subtalar arthrodesis.  The veteran reported that any 
type of activity that required standing for protracted 
periods of time or walking long distances gave him difficulty 
with right foot pain and swelling.  The veteran could walk 
approximately half of a block.  The veteran complained of 
loss of range of motion, swelling, stiffness, pain over the 
anterior lateral aspect, and numbness over the dorsal aspect 
of his foot.  

Objectively, the examiner noted a moderate antalgic gait for 
the right lower extremity in reference to his service-
connected right foot condition.  The veteran demonstrated a 5 
cm medial mid-foot incision and a 7 cm lateral mid-foot 
incision.  Both of those were indented approximately 1/2 cm and 
adherent to the underlying bony structures and mildly painful 
to palpation.  The veteran had no subtalar motion, 0 
inversion, and 0 eversion with passive range of motion of his 
foot with complaints of mid-foot pain.  The veteran had pes 
planus deformity of the right foot.  The veteran had numbness 
over the dorsal medial aspect of the foot distal to the 
surgical incision site.  Calf circumference was 27 cm on the 
right and 29 cm on the left.  

X-ray films illustrated normal mineralization.  There was 
moderate absence of the anterior portion of the calcaneous 
and the subtalar joint involving the calcaneal cuboid joint 
with complete distortion of the talocalcaneal joint and 
posterior portion arthrodesis.  The veteran also demonstrated 
mid-foot arthritis of the talonavicular joint and the 
remaining metatarsal cuneiform joint.  There was no acute 
fracture or dislocation noted.  The x-ray impression was that 
of mid-foot distortion associated with a prior gunshot wound, 
subtalar arthrodesis, and mid-foot moderate osteoarthritis of 
the remaining metatarsal cuneiform joints.  

Clinical impression was status post gunshot wound to the 
right foot with significant bone loss, subtalar arthrodesis, 
and moderate osteoarthritic degenerative changes of the mid-
foot of the remaining joints.  

The examiner concluded, with a reasonable degree of medical 
probability, that the veteran's current existing right foot 
condition was directly related to his World War II residuals 
of his foot injury and unrelated to his recent history of 
diabetes.  The veteran's numbness was along the medial 
plantar aspect of his foot in direct reference to his prior 
gunshot wound and the associated nerve damage was not 
indicative of diabetic peripheral neuropathy, but was post 
traumatic in nature as directly related to his prior gunshot 
wound.  The veteran had no subtalar motion and complete pes 
planus foot deformity.  The examiner noted that the veteran's 
current existing foot condition would give him difficulty 
with standing for protracted periods of time or walking long 
distances.  The examiner assessed the veteran as a limited 
community ambulator due to the severe nature of his service-
connected gunshot wound of his right foot.  

The left foot disability is rated 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (for foot injuries).  This 
Diagnostic Code provides a higher (40 percent) rating only if 
there is actually loss of use of the foot.  See Note 
following Code 5284.

While the veteran's right foot disability is significant, the 
medical evidence does not show, nor does he allege, that he 
has actually lost the use of the foot.  He is able to walk 
and stand, albeit with limitations, and clearly has more 
function in the foot than would be served with an amputation 
stump.  See 38 C.F.R. § 4.63 (2004).

The Board has also explored other potential ratings under 
other diagnostic codes pertaining to foot disability.  
However, no other diagnostic code provides a rating in excess 
of 30 percent for single foot disability in the absence of 
loss of use of the foot.  See 38 C.F.R. § 4.71a, Codes 5276-
5283.  Accordingly, a schedular rating in excess of 30 
percent is not warranted for the service-connected residuals 
of a SFW of the right foot with deformity.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's service-connected 
residuals of a SFW of the right foot with deformity.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2004).  

The Board has considered whether referral for extra-schedular 
consideration (under 38 C.F.R. § 3.321(b)(1)) is indicated.  
There is no evidence of an exceptional disability picture 
regarding the service-connected residuals of a SFW of the 
right foot with deformity.  There is no evidence of any 
circumstances that render impractical the application of the 
regular rating criteria.  The service-connected residuals of 
a SFW to the right foot with deformity have not required 
frequent periods of hospitalization, and the veteran is 
already in receipt of a total disability rating based on 
individual unemployability due to service connected 
disability(ies) (TDIU).  As such, referral for extraschedular 
consideration is not indicated.

B.  Traumatic Arthritis - Lumbosacral Spine

The veteran maintains that impairment due to the service-
connected traumatic arthritis of the lumbosacral spine is 
more disabling than reflected by the current 40 percent 
rating.

At a June 2001 examination, provided on a fee basis for VA, 
it was noted that the veteran was first treated 
conservatively with anti-inflammatory agents, but the veteran 
had ongoing progressive difficulty with post-traumatic 
arthritis of his lumbar spine associated with lumbar spinal 
stenosis.  As such, the veteran eventually underwent a wide 
four level decompressive laminectomy in 2000.  The veteran 
reported that any type of household chores that required 
repetitive bending and stooping increased his low back pain.  
The veteran complained of intermittent low back pain that 
radiated down his leg that was worse with standing for 
protracted periods of time or walking long distances.  

On examination, the veteran demonstrated a moderate antalgic 
gait for the right lower extremity, due to the service-
connected right foot injury.  Examination of the spine 
revealed a well-healed 12 cm midline incision, nonadherent to 
the underlying structures.  Forward flexion was 10 degrees.  
Side bending was 10 degrees.  Rotation was 10 degrees. 
Extension was 0.  The veteran had mild pain to palpation from 
L3 to S1.  Sciatic notch tenderness was negative.  Straight 
leg raising was negative bilaterally.  Motor function for 
extensor hallicus longus tibialis anterior and peroneal 
musculature group were rated at 5/5.  The veteran had 
decreased sensation at L4-L5 distribution for the right lower 
extremity, but that was in reference to the gunshot wound to 
the veteran's right mid-foot region.  Achilles reflexes were 
0 bilaterally.  Patella reflexes were 1+ bilaterally.  

X-ray films illustrated normal mineralization and a wide 
decompressive laminectomy from L3 to S1.  There was narrowing 
of the L5/S1 innerspace.  Grade 2 L4/5 spondylolisthesis with 
narrowing of the L4/5 disc space was noted.  There was no 
acute fracture noted.  The x-ray impression was post-
traumatic lumbar degenerative disc disease; and status post 
decompressive laminectomy L3 to S1 secondary to spinal 
stenosis.  The examiner concluded, with a reasonable degree 
of medical probability, the that the veteran's back condition 
would give him difficulty with standing or sitting for 
protracted periods of time and repetitive bending, stooping 
or lifting.  

The veteran's service-connected traumatic arthritis of the 
lumbar spine has been rated based on limitation of motion of 
the lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5292.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strains, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004)).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

As such, the Board will assess the severity of the veteran's 
service-connected traumatic arthritis of the lumbosacral 
spine under both the former and revised criteria pertaining 
to ratings of the spine.  In this regard, the Board notes 
that the more recent medical evidence of record now 
establishes the existence of degenerative disc disease.  As 
such, the Board will also consider ratings for intervertebral 
disc syndrome when evaluating the service-connected 
degenerative arthritis of the lumbosacral spine.  

As noted, the RO initially rated the veteran's traumatic 
arthritis of the lumbosacral spine under the pre-amended 
Diagnostic Code 5292 (limitation of motion).  The Board will 
also consider Diagnostic Codes 5003, 5010, 5289, 5293, and 
5295, for arthritis, lumbar ankylosis, intervertebral disc 
syndrome, and lumbosacral strain under the pre-amended 
regulations, in addition to Diagnostic Codes 5237, 5238, 
5242, and 5243 for lumbosacral strain, spinal stenosis, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome under the amended regulations.

Under the former disc and spinal regulations, traumatic 
arthritis, under Diagnostic Code 5010, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the former version of Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent 
evaluation, and favorable ankylosis warranted a 40 percent 
evaluation.  

Slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation under Diagnostic Code 
5292.  A 20 percent evaluation required moderate limitation 
of motion; while a 40 percent evaluation, the highest given 
under this code, required severe limitation of motion.

Under the former Diagnostic Code 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation would be assigned with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion.

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 20 
percent rating is assigned for incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 10 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Effective September 26, 2003, the regulations were further 
revised for rating disabilities of the spine.  Under the 
revised spinal regulations, now found at Diagnostic Code 5235 
to Diagnostic Code 5243, the Board is directed to consider a 
General Rating Formula for Diseases and Injuries of the Spine 
as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).  

The formula for rating intervertebral disc syndrome was moved 
from Diagnostic Code 5293 to Diagnostic Code 5243, but 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(1) (2004).  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Turning first to the evidence under both the former disc and 
spine regulations, the Board notes that to warrant a higher 
than 40 percent rating, the evidence must show:

(i)  Unfavorable ankylosis of the lumbar spine (Diagnostic 
Code 5289); or (ii)  Persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief (Diagnostic Code 5293).

After a review of the evidence, the Board finds that there is 
no basis for a higher rating.  First, the evidence does not 
support a finding of ankylosis of the lumbar spine.  
Ankylosis is defined as a stiffening or fixation of the 
joint.  While severe limitation of motion is shown, there is 
no indication that the veteran's spine was frozen in a fixed 
position.  The examiner in June 2001 did not indicate that 
the veteran's spine was ankylosed.  Because the evidence does 
not show ankylosis of the lumbar spine, there is no basis, 
under Diagnostic Code 5289, for an increased rating.

Similarly, there is no basis for a higher rating under 
Diagnostic Codes 5292 or 5295.  A 40 percent rating 
anticipates severe limitation of motion (Diagnostic Code 
5292) and severe lumbosacral strain (Diagnostic Code 5295).  
Significantly, a 40 percent rating is the highest available 
under these codes regardless of the level of disability.  
Therefore, the Board has no basis to assign a higher rating 
under the pre-amended regulations.

Finally, the medical evidence does not support a higher 
rating under pre-amended Diagnostic Code 5293 for 
intervertebral disc syndrome.  Specifically, in the June 2001 
fee basis examinations, the examiner noted that the veteran 
did not have sciatic notch tenderness, and the decreased 
sensation at L4-L5 was in reference to the gunshot wound to 
the veteran's right mid-foot region.  The examiner did not 
attach any neurological findings to the veteran's 
degenerative disc disease that are not already contemplated 
by the 40 percent rating currently assigned under the former 
version of Diagnostic Code 5293.  

Based on the above, the evidence of record establishes that 
the veteran's clinical disability does not approximate the 
criteria for a 60 percent rating under Diagnostic Code 5293.  
Although he has reported pain and numbness, it appears that 
his symptoms of numbness are unrelated to the service-
connected degenerative arthritis of the lumbosacral spine.  
While the veteran's service-connected traumatic arthritis of 
the lumbar spine now presents with degenerative disc disease, 
the Board finds that the severity of this disability does not 
rise to the level of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, as anticipated by the former 
regulations.

Turning next to the issue of the appropriate rating under the 
amended regulations, the Board will consider whether the 
evidence contained in the claims file after the effective 
date of the revised disc and spinal regulations warrants a 
higher than 40 percent rating.  In essence, to warrant a 
higher than 40 percent rating under the new regulations, the 
evidence must show:

(i)  Incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent); (ii)  
Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); (iii)  Unfavorable ankylosis of the entire spine 
(100 percent); or (iv)  Combining separate evaluations for 
chronic orthopedic and neurological manifestations which 
total 45 percent or higher using the combined ratings table 
located at 38 C.F.R. § 4.25 (2004).

As noted above, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

As noted hereinabove, the veteran has severe limitation of 
motion.  The June 2001 examination report indicates that the 
veteran's forward flexion of the lumbar spine was limited to 
10 degrees.  Side bending and rotation were both limited to 
10 degrees, and extension was 0.  The veteran complained of 
pain with repetitive bending and stooping.  The veteran also 
complained of intermittent low back pain that radiated down 
his leg that become worse with standing for protracted 
periods of time or walking long distances.  The veteran was 
status post wide four level decompressive laminectomy.  There 
was no fixed deformity or ankylosis, and x-rays showed no 
acute fracture.  In sum, there is no evidence that the 
veteran has experienced acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest and 
treatment by a physician, with incapacitating episodes having 
a total duration of at least 6 weeks during any 12 month 
period.  While he has complained of on-going pain and 
discomfort, there is no indication that bed rest has been 
ordered.  Therefore, the Board finds that there is no basis 
for a higher than 40 percent rating for intervertebral disc 
syndrome under the new regulations.

Next, the medical evidence fails to show evidence of 
ankylosis of the lumbar spine.  Specifically, the examiner in 
June 2001 never indicated that the veteran suffered from 
fixed deformity or ankylosis of the lumbar spine.  While 
severe limitation of motion is shown, the level of motion 
reported indicates to the Board that ankylosis is not 
present; therefore, there is no basis for a higher 
evaluation.

Next, considering the veteran's chronic orthopedic and 
neurological manifestations, the Board notes that his chronic 
orthopedic manifestations have been represented by severe 
range of motion of the lumbar spine with a rating of 40 
percent under Diagnostic Code 5242.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  As noted above, there is no 
evidence of ankylosis of the lumbar spine to consider a 
higher rating under the General Rating Formula.

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include subjective complaints of pain down the 
legs and numbness.  However, the examiner in June 2001 
attributed the numbness to the separate and distinct service-
connected residuals of a gunshot wound to the right foot.  
Furthermore, the examiner found, on 


physical examination, no sciatic notch tenderness.  Finally, 
no examiner has ever indicated that the veteran's service-
connected traumatic arthritis of the lumbosacral spine is 
manifested by a degree of neurological manifestations 
warranting a compensable rating.  There has been no reported 
evidence of additional neurologic dysfunction, such as loss 
of bladder control, etc.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or 


(very rarely) lost.  Id.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively. Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Further, DC 8620 refers to neuritis of the sciatic nerve 
and DC Code 8720 refers to neuralgia of the sciatic nerve.

As noted above, the medical evidence of record does not show 
the veteran's service-connected traumatic arthritis of the 
lumbosacral spine (including degenerative disc disease) is 
manifested by incomplete paralysis.  While the evidence 
suggests that the veteran has decreased sensation in the 
right lower extremity as well as decreased reflexes, the 
examiner has attributed the problem to a separate injury.  
Moreover, there are no other organic changes present such as 
muscular atrophy or trophic changes.  The Board finds that 
such symptoms are compatible with a noncompensable rating.  
As such, the Board finds that a separate rating for the 
neurologic manifestation of lower extremity neuropathy due to 
intervertebral disc syndrome to be noncompensable as 
analogous to neuritis of the sciatic nerve under Diagnostic 
Code 8620.

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 40 percent rating for 
his chronic orthopedic manifestation of limitation of lumbar 
spine motion but a noncompensable rating for his chronic 
neurologic manifestation of mild neuropathy.  After combining 
the ratings under 38 C.F.R. § 4.25, the veteran would be 
entitled to no greater than a 40 percent schedular rating.  
Therefore, the Board finds that a higher evaluation is not 
warranted for a combined orthopedic or neurological 
evaluation under the revised regulations.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected traumatic arthritis of 
the lumbosacral spine.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's service-connected 
traumatic arthritis of the lumbosacral spine.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2004).  


III.  SMC

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. § 
1114 (West 2002).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions 


which the veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (2004).

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises and it is reasonable 
certain that the disability or disabilities and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2004).

SMC is also authorized for loss of use of one hand or foot, 
or both hands or feet, due to service-connected disability.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2) 
(2004).  Loss of use of one hand (or foot) is defined as 
impairment such that the actual remaining function of the 
hand (or foot) is no more than would be equally well served 
by an amputation stump and a suitable prosthetic appliance.  
38 C.F.R. § 4.63 (2004).

The veteran contends that he is entitled to SMC because he 
has essentially lost the use of the hands due to the service-
connected psoriatic arthritis.  The veteran also asserts that 
his other service-connected disabilities render him unable to 
care for himself.  Specifically, at his personal hearing 
before the undersigned in June 2003, the veteran testified 
that he was unable to button his shirt or pants, so he began 
using snaps instead.  The veteran testified that his wife 
helped him dress, and 


shower, and prepared his meals for him.  The veteran 
testified that he used a cane or a wheel chair to get around.  
The veteran also reported that he quit driving because he had 
lost the feeling in his foot due to the service-connected 
injury.  However, the veteran also testified that he was able 
to pull a shirt over his head, put his socks and shoes on 
without help, brush his own teeth, shave with an electric 
razor, and comb his own hair.  

At the June 2001 fee basis examination of the hands, the 
examiner concluded that the veteran had moderate functional 
limitation of his hands with reduced grip strength.  In 
essence, the examiner noted that the veteran would have 
difficulty with fine motor application and any material 
handling.  

The Board recognizes that the veteran is moderately impaired 
secondary to his service-connected disabilities, and that he 
has difficulty using his hands for many tasks; but the 
evidence does not suggest that he is helpless.  The evidence 
of record fails to demonstrate that the veteran in unable to 
perform self-care functions due to his service-connected 
disabilities.  There is no competent medical evidence 
suggesting that his service-connected disabilities preclude 
the veteran from dressing and undressing, keeping himself 
clean and presentable, feeding himself, attending to the 
wants of nature or protecting himself from the hazards of 
daily living.  Although the veteran is limited in his ability 
to perform tasks involving fine motor coordination, such as 
buttoning his shirt, he appears to have adapted his lifestyle 
to accommodate, as best as possible, his limitations.  For 
example, the veteran testified that he has replaced button 
shirts with those containing snaps or those which can be 
pulled over the head.  In the absence of such evidence, there 
is no basis to conclude that the veteran's service-connected 
disabilities render the veteran so helpless as to need 
regular aid and attendance.  Moreover, the veteran is clearly 
not housebound as he was able to attend a personal hearing at 
the RO.  Accordingly, the Board finds that the weight of the 
evidence is against the claim for special monthly 
compensation based on the need for regular aid and attendance 
of another person.  


The veteran argues that he is housebound due to his service-
connected disabilities.  In this regard, the Board notes that 
the veteran does not have a single service-connected 
disability which is rated at 100 percent.  In addition, there 
is no competent medical evidence demonstrating that the 
veteran is substantially confined to his home due to his 
service-connected disabilities.  The medical evidence of 
record does not indicate that the veteran was permanently 
bedridden.  Moreover, the veteran was able to ambulate with a 
cane or walker.  The Board finds, accordingly, that the 
weight of the evidence is against the claim for special 
monthly compensation based on being housebound.

As noted, the medical evidence establishes that the veteran's 
limitation with regard to the use of his hands is moderate.  
As such, he has more function than would be obtained by a 
below-elbow amputation and prosthesis.  As comparison to the 
extent of function which might be expected following 
amputation is the criterion for determination as to whether 
there is loss of use of an extremity, the medical evidence 
establishes that the veteran does not meet the medical 
criterion for loss of use of the hands.  Furthermore, 
although the veteran experiences numbness in the right foot, 
due to the right foot injury, he is still able to ambulate 
with a cane or walker.  The Board finds, therefore, that the 
veteran has more function of the right foot than would be 
obtained by a below-knee amputation and prosthesis.  As such, 
the medical evidence establishes that the veteran does not 
meet the medical criterion for loss of use of a foot.  

The Board is mindful that the evidence does establish that 
the veteran has definite functional limitation with regard to 
his right foot and both hands.  However, the Board notes that 
this impairment has already been compensated under the 
orthopedic diagnostic codes for foot injuries and psoriatic 
arthritis of the hands.  Moreover, the veteran has also been 
compensated through the award of a TDIU.  

In summary, the medical evidence suggests that the actual 
remaining function of the hands and right foot is more than 
would be provided by an amputation stump and suitable 
prosthesis.  The evidence also suggests that the veteran is 
limited in his functional abilities, but the functional 
limitation is not so severe as to render the 


veteran so helpless as to need regular aid and attendance.  
Moreover, the veteran is not housebound.  Thus, the veteran 
is not entitled to SMC for the loss of use of the hands 
and/or feet, by reason of being housebound or on account of 
the need for regular aid and attendance.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350, 3.352, 4.63 (2004).  The claim 
for SMC must be denied.  


ORDER

An increased rating for the service-connected residuals of a 
SFW of the right foot with deformity is denied.  

An increased rating for the service-connected traumatic 
arthritis of the lumbosacral spine is denied.  

Special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound and/or on account of loss of use of one foot or 
both feet and/or of one hand or both hands is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


